


110 HR 6082 IH: Medicare Paramedic Intercept Services

U.S. House of Representatives
2008-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6082
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2008
			Ms. DeLauro (for
			 herself, Mr. Carson,
			 Mr. Boozman, and
			 Mr. Platts) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for expanded coverage of paramedic intercept services under the
		  Medicare Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Paramedic Intercept Services
			 Coverage Act of 2008.
		2.Expanded coverage
			 of paramedic intercept services under the medicare program
			(a)In
			 generalSection 4531(c) of the Balanced Budget Act of 1997 (111 Stat. 452; 42
			 U.S.C. 1395x note) is amended to read as follows:
				
					(c)Payment for
				paramedic intercept service providers
						(1)In
				generalIn promulgating regulations to carry out section
				1861(s)(7) of the Social Security Act
				(42 U.S.C. 1395x(s)(7)) with respect to the coverage of ambulance services, the
				Secretary of Health and Human Services shall include coverage of advanced life
				support intercept services (in this subsection referred to as ALS
				intercept services).
						(2)Conditions of
				coverageFor the purposes of this subsection, ALS intercept
				services consist of a qualified paramedic providing ALS level services in
				connection with the transport of a patient by an ambulance qualified to provide
				only a basic life support level of services if the following conditions are
				met:
							(A)The entity
				providing the ambulance transportation is a public, non-profit, or volunteer
				organization which—
								(i)is
				certified as qualified to provide ambulance services under title XVIII of the
				Social Security Act; and
								(ii)provides only
				basic life support services at the time of the intercept.
								(B)The paramedic
				providing such services is not employed or compensated by the entity providing
				the ambulance transportation and the entity employing or compensating such
				paramedic is not related to the entity providing the ambulance
				transportation.
							(C)The ALS intercept
				services are requested by the entity providing the ambulance transportation or
				are dispatched to coordinate with such entity and such services are medically
				necessary based on the medical condition for which they are dispatched.
							(D)The entity that is
				employing or compensating that paramedic—
								(i)is
				certified as qualified to provide such services under such title; and
								(ii)bills all
				individuals (or their insurers) who receive ALS intercept services from the
				entity, regardless of whether such individuals are beneficiaries under such
				title.
								(E)The paramedic
				providing the intercept services accompanies and provides an ALS assessment or
				ALS intervention to the patient during the
				transport.
							.
			(b)Payments not
			 counted in computing ambulance fee schedule amountsThe Secretary
			 of Health and Human Services shall not take into account any payments made
			 pursuant to the amendment made by subsection (a) in determining payment amounts
			 under the ambulance fee schedule under section 1834(l) of the
			 Social Security Act (42 U.S.C.
			 1395m(l)), or the aggregate amount of payments under such section, for any
			 year.
			(c)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to ambulance services provided on or after January 1, 2009.
			
